PER CURIAM.
Sua sponte, we dismiss this appeal by the state from the final order denying Defendant’s restitution in a juvenile proceeding. Although the criminal statutes now provide the state may appeal an order denying restitution under section 775.089, see § 924.07(l)(k), Fla.Stat. (1993), enacted effective October 1, 1993, ch. 93-37, § 14, at 206, Laws of Fla., there is no comparable provision in sections 39.069(l)(b) and 39.0711, Florida Statutes (1993), which list the types of orders from which the state may appeal in juvenile proceedings. The holding of State v. MacLeod, 600 So.2d 1096, 1098 (Fla.1992), that the failure to order restitution does not constitute an illegal sentence, precludes jurisdiction under section 39.069(l)(b)5, which allows the state to appeal the disposition in a juvenile proceeding on the ground that it is illegal. None of the other grounds apply. Consequently, this court has no jurisdiction to consider the instant appeal.
GLICKSTEIN, STONE and FARMER, JJ., concur.